MEMORANDUM **
Adolfo Lepez Cabrera, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming the Immigration Judge’s (“IJ”) decision denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), and we deny the petition for review.
The IJ did not abuse his discretion in denying Lepez Cabrera’s motion to reopen for failure to establish “exceptional circumstances” within the meaning of 8 U.S.C. §§ 1229a(b)(5)(C) and 1229a(e)(l). Lepez Cabrera’s declaration stating that he had a stomach infection and a medical form reflecting a diagnosis of abdominal pain and diarrhea do not establish that his illness was “serious” within the meaning of the statute. See Celis-Castellano v. Ashcroft, 298 F.3d 888, 892 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.